Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/841,835 filed on 06/28/22.  Claim(s) 1-20 is/are pending and have been examined.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martch et al. (US 2015/0181279) in view of Packard et al. (US 2018/0108380).
Consider claim 1, Martch teaches a method comprising: 
identifying, by a computing entity, one or more media streams based at least in part on user profile information corresponding to a user (Fig.1; Paragraph 0020 teaches content may include broadcast television, web-based content, on-demand content, etc. Paragraph 0047 teaches user profile 247 may include stored user preferences. Data for user’s profile may be defined based on measured viewing habits. Paragraph 0048 teaches viewing rules database 248 that stores user-defined viewing rules. Paragraph 0021 teaches television receiver selecting pieces of content for presentation. Piece of content with highest rank may be focused on. Paragraph 0071-0072 teaches content selection and broadcast content selection may be based partly on user’s stored profile); 
monitoring, by the computing entity, stream information corresponding to the one or more media streams, wherein an audio/video device associated with the user is providing a first media stream of the one or more media streams for user consumption; based at least in part on the user profile information, determining, by the computing entity, a respective interest score for each media stream of the one or more media streams (Paragraph 0021 teaches preferred focus order may be in the form of a content ranking. Piece of content highest rank may be focused on. A ranking may continue down the ranking of the preferred focus order until a piece of content is identified having the desired characteristics. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0048 teaches viewing rules can include orderings of television channels. Paragraph 0070, 0074 teaches content selection engine may serve to select content that is used to be presented, partly selected based on user preferences);
responsive to determining, based at least in part on an analysis of the interest score corresponding to a second media stream and the interest score corresponding to the first media stream, that the interest score corresponding to the second media stream satisfies a configurable criteria, analyzing, by the computing entity, one or more attributes of the first media stream to determine if the first media stream is eligible for a switch trigger; and responsive to determining that the first media stream is eligible for a switch trigger, identifying, by the computing entity, a stream switch trigger (Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Selecting a second piece of content from plurality of pieces of content based on the preferred focus order indicated in the set of viewing rules. Paragraph 0021 teaches piece of content highest in rank may be focused on, unless an undesired characteristic is present, such as the piece is presenting a commercial. If undesired characteristic is present, second piece of content according to rank may be presented. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. Paragraph 0050 teaches determining whether a different piece of content should receive focus following a frond-end switch condition being detected).
Martch does not explicitly teach wherein the respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in the stream information.
In an analogous art, Packard teaches wherein respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in stream information (Paragraph 0024 teaches automatically generating excitement ratings for events. A computer automatically determines that an event is exciting must rely on analysis of data describing the event. Paragraph 0025 teaches automatically generating excitement levels by accessing data that provides state information for an event at different times during the event, automatically generating a plurality of excitement levels based on the accessed data, and reporting the generated excitement levels. Paragraph 0028 teaches different excitement levels for events based on factors that might make the event more exciting or less exciting for different categories of subscribers and/or by analyzing live feeds of play-by-play statistics related to the event. Paragraph 0029 teaches excitement levels can be generated separately for different subscribers based on subscriber’s affinity to different categories pertaining to the event. Paragraph 0038, 0041 teaches analyzing live feeds of play-by-play statistics related to one or more events. Fig.6, Paragraph 0049 teaches automatically generating and reporting/using excitement leves during an event based on current and past data with respect to sample times. Paragraph 0050 teaches monitoring an event, but the process of Fig.6 may be performed for multiple performances, in parallel or serially. Different sets of excitement levels are generated for the event for different category of subscribers. Paragraph 0052 teaches event is monitored in real-time. Paragraph 0055 teaches input data stream comprising real-time data updates related to the event. Paragraph 0056 teaches input data stream representing a set of real-time measured data related to the event is analyzed. Additional context data can also be included. The real-time measured data may also include real-time updates related to the event received from social networking or other communication services. Paragraph 0059 teaches analysis of input data stream over different time intervals. When live performance is monitored, as real-time data is received, the system generates excitement levels based on the received real-time data, and thus excitement score is determined in real time or near real time based on updates/changes to the real-time data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Martch to include wherein respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in stream information, as taught by Packard, for the advantage of predicting human response to viewing an event (Packard – Paragraph 0003), providing such data analysis that accurately determines if a human will find the event exciting and avoid false negatives as well as false positives (Packard – Paragraph 0024), enabling for current interest information, providing up to date information, in order to make the best decision(s).

Consider claim 15, Martch teaches a method and a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein with the computer-executable program code instructions comprising program code instructions, wherein execution of the program code instructions by a processor of an apparatus (Paragraph 0003, 0036-0039, 0105-0111) causes the apparatus to at least, comprising: 
identify one or more media streams based at least in part on user profile information corresponding to a user (Paragraph 0020 teaches content may include broadcast television, web-based content, on-demand content, etc. Paragraph 0047 teaches user profile 247 may include stored user preferences. Data for user’s profile may be defined based on measured viewing habits. Paragraph 0048 teaches viewing rules database 248 that stores user-defined viewing rules. Paragraph 0021 teaches television receiver selecting pieces of content for presentation. Piece of content with highest rank may be focused on. Paragraph 0071-0072 teaches content selection and broadcast content selection may be based partly on user’s stored profile); 
monitor stream information corresponding to the one or more media streams, wherein an audio/video device associated with the user is providing a first media stream of the one or more media streams for user consumption; based at least in part on the user profile information, determine a respective interest score for each media stream of the one or more media streams (Paragraph 0021 teaches preferred focus order may be in the form of a content ranking. Piece of content highest rank may be focused on. A ranking may continue down the ranking of the preferred focus order until a piece of content is identified having the desired characteristics. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0048 teaches viewing rules can include orderings of television channels. Paragraph 0070, 0074 teaches content selection engine may serve to select content that is used to be presented, partly selected based on user preferences); 
responsive to determining, based at least in part on an analysis of the interest score corresponding to a second media stream and the interest score corresponding to the first media stream, that the interest score corresponding to the second media stream satisfies a configurable criteria, analyze one or more attributes of the first media stream to determine if the first media stream is eligible for a switch trigger; and responsive to determining that the first media stream is eligible for a switch trigger, identify a stream switch trigger (Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Selecting a second piece of content from plurality of pieces of content based on the preferred focus order indicated in the set of viewing rules. Paragraph 0021 teaches piece of content highest in rank may be focused on, unless an undesired characteristic is present, such as the piece is presenting a commercial. If undesired characteristic is present, second piece of content according to rank may be presented. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. Paragraph 0050 teaches determining whether a different piece of content should receive focus following a frond-end switch condition being detected).
Martch does not explicitly teach wherein the respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in the stream information.
In an analogous art, Packard teaches wherein respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in stream information (Paragraph 0024 teaches automatically generating excitement ratings for events. A computer automatically determines that an event is exciting must rely on analysis of data describing the event. Paragraph 0025 teaches automatically generating excitement levels by accessing data that provides state information for an event at different times during the event, automatically generating a plurality of excitement levels based on the accessed data, and reporting the generated excitement levels. Paragraph 0028 teaches different excitement levels for events based on factors that might make the event more exciting or less exciting for different categories of subscribers and/or by analyzing live feeds of play-by-play statistics related to the event. Paragraph 0029 teaches excitement levels can be generated separately for different subscribers based on subscriber’s affinity to different categories pertaining to the event. Paragraph 0038, 0041 teaches analyzing live feeds of play-by-play statistics related to one or more events. Fig.6, Paragraph 0049 teaches automatically generating and reporting/using excitement leves during an event based on current and past data with respect to sample times. Paragraph 0050 teaches monitoring an event, but the process of Fig.6 may be performed for multiple performances, in parallel or serially. Different sets of excitement levels are generated for the event for different category of subscribers. Paragraph 0052 teaches event is monitored in real-time. Paragraph 0055 teaches input data stream comprising real-time data updates related to the event. Paragraph 0056 teaches input data stream representing a set of real-time measured data related to the event is analyzed. Additional context data can also be included. The real-time measured data may also include real-time updates related to the event received from social networking or other communication services. Paragraph 0059 teaches analysis of input data stream over different time intervals. When live performance is monitored, as real-time data is received, the system generates excitement levels based on the received real-time data, and thus excitement score is determined in real time or near real time based on updates/changes to the real-time data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Martch to include wherein respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in stream information, as taught by Packard, for the advantage of predicting human response to viewing an event (Packard – Paragraph 0003), providing such data analysis that accurately determines if a human will find the event exciting and avoid false negatives as well as false positives (Packard – Paragraph 0024), enabling for current interest information, providing up to date information, in order to make the best decision(s).

Consider claims 2 and 16, Martch and Packard teach wherein execution of the program code instructions by the processor of the apparatus further causes the apparatus (Martch - Paragraph 0003, 0036-0039, 0105-0111) to at least, responsive to determining that the first media stream is not eligible for a switch trigger, not identifying a stream switch trigger (Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. If none of the front-end switch conditions occur, then first media stream is not eligible for switch trigger, so no identification of a stream switch trigger is identified).

Consider claims 3 and 17, Martch and Packard teach wherein execution of the program code instructions by the processor of the apparatus further causes the apparatus (Martch - Paragraph 0003, 0036-0039, 0105-0111) to at least, responsive to identifying the stream switch trigger, causing the audio/video device to provide the second stream. (Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Selecting a second piece of content from plurality of pieces of content based on the preferred focus order indicated in the set of viewing rules. Paragraph 0021 teaches piece of content highest in rank may be focused on, unless an undesired characteristic is present, such as the piece is presenting a commercial. If undesired characteristic is present, second piece of content according to rank may be presented. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. Paragraph 0050 teaches determining whether a different piece of content should receive focus following a frond-end switch condition being detected).

Consider claims 4 and 18, Martch and Packard teach wherein the stream information comprises at least one of closed captioning information, time remaining in a media event corresponding to the media stream, time elapsed in the media event, a score corresponding to the media event, or individuals participating in the media event (Martch - Paragraph 0049, 0022).

Consider claims 5 and 19, Martch and Packard teach wherein the one or more attributes comprise at least one of amount of time the audio/video device has been providing the first media stream, time remaining in the first media stream, the first media stream being on a commercial break (Martch - Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc.), or a media event corresponding to the first media stream being paused.

Consider claim 7, Martch and Packard teach wherein the user profile information identifies one or more interests of the user (Martch - Paragraph 0047 teaches user profile 247 may include stored user preferences. Paragraph 0048 teaches viewing rules database that stores user-defined viewing rules. Rules can included ordering of channels that list channels from most desired to least desired).

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martch et al. (US 2015/0181279), in view of Packard et al. (US 2018/0108380), and further in view of Pogorelik et al. (US 2017/0374402).
Consider claims 6 and 20, Martch and Packard teach wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus (Martch - Paragraph 0003, 0036-0039, 0105-0111) to at least, responsive to identifying the stream switch trigger, causing the audio/video device or a user computing entity identified in the user profile to provide the second media stream (Martch - Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Selecting a second piece of content from plurality of pieces of content based on the preferred focus order indicated in the set of viewing rules. Paragraph 0021 teaches piece of content highest in rank may be focused on, unless an undesired characteristic is present, such as the piece is presenting a commercial. If undesired characteristic is present, second piece of content according to rank may be presented. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. Paragraph 0050 teaches determining whether a different piece of content should receive focus following a frond-end switch condition being detected), but do not explicitly teach provide a notification identifying the second media stream.
In an analogous art, Pogorelik teaches provide a notification identifying the second media stream (Paragraph 0012 teaches multi-stream ranking of signals in the streams. Through real-time evaluation of stream content, the system may make intelligent switching choices on behalf of the user. This evaluation may employ and interest score specific to each viewer. Channel switching may not be appropriate, or desired in all circumstances. System may, instead of switching to the other channel, also notify, e.g. prompt the user, to facilitate communication with the user about the event occurrence. Paragraph 0024 teaches stream action includes rendering a notification to the user regarding the second content stream).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Martch and Packard to include provide a notification identifying the second media stream, as taught by Pogorelik, for the advantage of providing flexibility in times where channel switching may not be appropriate or desired in all circumstance (Pogorelik – Paragraph 0012), allowing the viewer to make to choice instead of being abruptly interrupted, providing a more enjoyable viewing experience.

Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martch et al. (US 2015/0181279), in view of Baek et al. (US 2018/0139405), and further in view of Packard et al. (US 2018/0108380).
Consider claim 8, Martch teaches an apparatus (Fig.8), comprising at least one processor (processor(s) 810-Fig.8), at least one memory storing computer program code (working memory 835-Fig.8), a network interface configured to communicate via at least one network (communications subsystem 830-Fig.8, Paragraph 0104), the at least one memory and the computer program code configured to, with the processor (Paragraph 0003, 0036-0039, 0105-0111), cause the apparatus to at least: 
identify one or more media streams based at least in part on user profile information corresponding to a user (Paragraph 0020 teaches content may include broadcast television, web-based content, on-demand content, etc. Paragraph 0047 teaches user profile 247 may include stored user preferences. Data for user’s profile may be defined based on measured viewing habits. Paragraph 0048 teaches viewing rules database 248 that stores user-defined viewing rules. Paragraph 0021 teaches television receiver selecting pieces of content for presentation. Piece of content with highest rank may be focused on. Paragraph 0071-0072 teaches content selection and broadcast content selection may be based partly on user’s stored profile);
monitor stream information corresponding to the one or more media streams, wherein an audio/video device associated with the user is providing a first media stream of the one or more media streams for user consumption; based at least in part on the user profile information, determine a resepctive interest score for each media stream of the one or more media streams (Paragraph 0021 teaches preferred focus order may be in the form of a content ranking. Piece of content highest rank may be focused on. A ranking may continue down the ranking of the preferred focus order until a piece of content is identified having the desired characteristics. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0048 teaches viewing rules can include orderings of television channels. Paragraph 0070, 0074 teaches content selection engine may serve to select content that is used to be presented, partly selected based on user preferences);
responsive to determining, based at least in part on an analysis of the interest score corresponding to a second media stream and the interest score corresponding to the first media stream, that the interest score corresponding to the second media stream satisfies a configurable criteria, analyze one or more attributes of the first media stream to determine if the first media stream is eligible for a switch trigger; and responsive to determining that the first media stream is eligible for a switch trigger, identify a stream switch trigger (Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Selecting a second piece of content from plurality of pieces of content based on the preferred focus order indicated in the set of viewing rules. Paragraph 0021 teaches piece of content highest in rank may be focused on, unless an undesired characteristic is present, such as the piece is presenting a commercial. If undesired characteristic is present, second piece of content according to rank may be presented. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. Paragraph 0050 teaches determining whether a different piece of content should receive focus following a frond-end switch condition being detected).
Martch does not explicitly teach a location sensor;
wherein the respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in the stream information.
In an analogous art, Baek teaches a location sensor (Paragraph 0179, 0198).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Martch to include a location sensor, as taught by Baek, for the advantage of easily determining/pin-pointing position when needed by the system, allowing for system processes to take into account positioning when deciding on and providing content.
Martch and Baek do not explicitly teach wherein the respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in the stream information.
In an analogous art, Packard teaches wherein respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in stream information (Paragraph 0024 teaches automatically generating excitement ratings for events. A computer automatically determines that an event is exciting must rely on analysis of data describing the event. Paragraph 0025 teaches automatically generating excitement levels by accessing data that provides state information for an event at different times during the event, automatically generating a plurality of excitement levels based on the accessed data, and reporting the generated excitement levels. Paragraph 0028 teaches different excitement levels for events based on factors that might make the event more exciting or less exciting for different categories of subscribers and/or by analyzing live feeds of play-by-play statistics related to the event. Paragraph 0029 teaches excitement levels can be generated separately for different subscribers based on subscriber’s affinity to different categories pertaining to the event. Paragraph 0038, 0041 teaches analyzing live feeds of play-by-play statistics related to one or more events. Fig.6, Paragraph 0049 teaches automatically generating and reporting/using excitement leves during an event based on current and past data with respect to sample times. Paragraph 0050 teaches monitoring an event, but the process of Fig.6 may be performed for multiple performances, in parallel or serially. Different sets of excitement levels are generated for the event for different category of subscribers. Paragraph 0052 teaches event is monitored in real-time. Paragraph 0055 teaches input data stream comprising real-time data updates related to the event. Paragraph 0056 teaches input data stream representing a set of real-time measured data related to the event is analyzed. Additional context data can also be included. The real-time measured data may also include real-time updates related to the event received from social networking or other communication services. Paragraph 0059 teaches analysis of input data stream over different time intervals. When live performance is monitored, as real-time data is received, the system generates excitement levels based on the received real-time data, and thus excitement score is determined in real time or near real time based on updates/changes to the real-time data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Martch and Baek to include wherein respective interest score is a dynamic interest score determined in real time or near real time with regard to changes in stream information, as taught by Packard, for the advantage of predicting human response to viewing an event (Packard – Paragraph 0003), providing such data analysis that accurately determines if a human will find the event exciting and avoid false negatives as well as false positives (Packard – Paragraph 0024), enabling for current interest information, providing up to date information, in order to make the best decision(s).

Consider claim 9, Martch, Baek, and Packard teach wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus (Martch - Paragraph 0003, 0036-0039, 0105-0111) to at least, responsive to determining that the first media stream is not eligible for a switch trigger, not identifying a stream switch trigger (Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. If none of the front-end switch conditions occur, then first media stream is not eligible for switch trigger, so no identification of a stream switch trigger is identified).

Consider claim 10, Martch, Baek, and Packard teach wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus (Martch - Paragraph 0003, 0036-0039, 0105-0111) to at least, responsive to identifying the stream switch trigger, causing the audio/video device to provide the second stream (Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Selecting a second piece of content from plurality of pieces of content based on the preferred focus order indicated in the set of viewing rules. Paragraph 0021 teaches piece of content highest in rank may be focused on, unless an undesired characteristic is present, such as the piece is presenting a commercial. If undesired characteristic is present, second piece of content according to rank may be presented. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. Paragraph 0050 teaches determining whether a different piece of content should receive focus following a frond-end switch condition being detected).

Consider claim 11, Martch, Baek, and Packard teach wherein the stream information comprises at least one of closed captioning information, time remaining in a media event corresponding to the media stream, time elapsed in the media event, a score corresponding to the media event, or individuals participating in the media event (Martch - Paragraph 0049, 0022).

Consider claim 12, Martch, Baek, and Packard teach wherein the one or more attributes comprise at least one of amount of time the audio/video device has been providing the first media stream, time remaining in the first media stream, the first media stream being on a commercial break (Martch - Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc.), or a media event corresponding to the first media stream being paused.

Consider claim 14, Martch, Baek, and Packard teach wherein the user profile information identifies one or more interests of the user (Martch - Paragraph 0047 teaches user profile 247 may include stored user preferences. Paragraph 0048 teaches viewing rules database that stores user-defined viewing rules. Rules can included ordering of channels that list channels from most desired to least desired).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martch et al. (US 2015/0181279), in view of Baek et al. (US 2018/0139405), in view of Packard et al. (US 2018/0108380), and further in view of Pogorelik et al. (US 2017/0374402).
Consider claim 13, Martch, Baek, and Packard wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus (Martch - Paragraph 0003, 0036-0039, 0105-0111) to at least, responsive to identifying the stream switch trigger, causing the audio/video device or a user computing entity identified in the user profile to provide the second media stream (Martch - Paragraph 0005 teaches receiving a plurality of content tags, wherein each content tag is associated with a characteristic of a particular piece of content. Determining whether the piece of content being focused on has commenced a commercial break based on a content tag in the plurality of content tags. Selecting a second piece of content from plurality of pieces of content based on the preferred focus order indicated in the set of viewing rules. Paragraph 0021 teaches piece of content highest in rank may be focused on, unless an undesired characteristic is present, such as the piece is presenting a commercial. If undesired characteristic is present, second piece of content according to rank may be presented. Paragraph 0022 teaches each piece of content may be associated with content metadata tags that may be used to signal the beginning and end of commercial breaks and other characteristics of content present in the piece of content. Paragraph 0049 teaches front-end switch conditions that may be evaluated when determining whether a focus switch should occur. Events such as start of a commercial break, start of an in-program promotion, end of scoring opportunity, start of replay, start of non-field-of-play video, etc. Paragraph 0050 teaches determining whether a different piece of content should receive focus following a frond-end switch condition being detected), but do not explicitly teach provide a notification identifying the second media stream.
In an analogous art, Pogorelik teaches provide a notification identifying the second media stream (Paragraph 0012 teaches multi-stream ranking of signals in the streams. Through real-time evaluation of stream content, the system may make intelligent switching choices on behalf of the user. This evaluation may employ and interest score specific to each viewer. Channel switching may not be appropriate, or desired in all circumstances. System may, instead of switching to the other channel, also notify, e.g. prompt the user, to facilitate communication with the user about the event occurrence. Paragraph 0024 teaches stream action includes rendering a notification to the user regarding the second content stream).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Martch, Baek, and Packard to include provide a notification identifying the second media stream, as taught by Pogorelik, for the advantage of providing flexibility in times where channel switching may not be appropriate or desired in all circumstance (Pogorelik – Paragraph 0012), allowing the viewer to make to choice instead of being abruptly interrupted, providing a more enjoyable viewing experience.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belyaev et al. discloses ranking component reconfiguring rank based on the change in data associated with the video content and/or data set within the user profile data by a user in (US 2015/0365725).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425